In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00076-CR



          JESSE LUCAS WILSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 173rd District Court
              Henderson County, Texas
           Trial Court No. CR16-0937-173




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                         ORDER
       Our review of the clerk’s record and the reporter’s record in this case indicates that they

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and

the name of any person who was a minor at the time the offense was committed.” TEX. R. APP. P.

9.10(a)(3). Sensitive data also includes “a driver’s license number, passport number, social

security number, tax identification number or similar government-issued personal identification

number.” TEX. R. APP. P. 9.10(a)(1). The clerk’s record contains a social security number and the

name of a person who was a minor at the time the offense was committed. Volumes one, ten

through thirteen, and sixteen through seventeen of the reporter’s record contain the name of a

person who was a minor at the time the offense was committed. Rule 9.10(b) states, “Unless a

court orders otherwise, an electronic or paper filing with the court, including the contents of any

appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and volumes one, ten through thirteen, and sixteen through seventeen of the

reporter’s record contain sensitive data, we order the clerk of this Court or her appointee, in

accordance with Rule 9.10(g), to seal the electronically filed clerk’s record and volumes one, ten

through thirteen, and sixteen through seventeen of the reporter’s record.




                                                2
      IT IS SO ORDERED.



                           BY THE COURT



Date: September 12, 2019




                             3